848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Curtis HAIRSTON, Plaintiff-Appellant,v.Sgt. M.D. TINGEN;  Sgt. Albert K. Pruitt;  Aaron J. Johnson;Joseph L. Hamilton;  Louis C. Powell;  NorthCentral Area Classification Committee,Defendants-Appellees.
No. 88-6020.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  May 24, 1988.

Charles Curtis Hairston, appellant pro se.
Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles Hairston appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hairston v. Tingen, C/A No. 88-83-CRT (E.D.N.C. Mar. 15, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.